Dismissed and Memorandum Opinion filed November 5, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00529-CV
____________
 
INTERNACIONAL REALTY, INC., USA BELLMEADE, LLC, USA
BELLMEADE LEASECO, LLC, INTERNATIONAL REALTY MANAGEMENT, LTD. and HUGH L.
CARAWAY, JR., Appellants
 
V.
 
BELLMEADE I, LP, BELLMEADE II, LP, CHARLES SCHLANGEN,
MARBICHAR, a California Limited Partnership, and PLAZA ESCUELA HOLDING COMPANY,
LLC, Appellees
 

 
On Appeal from the
133rd District Court 
Harris County,
Texas
Trial Court Cause
No. 2007-11164
 

 
M E M O R
A N D U M   O P I N I O N
This is
an interlocutory appeal from an order vacating an arbitration award signed May
20, 2009. On October 29, 2009, appellants filed a motion to dismiss the appeal
because the case has settled. See Tex. R. App. P. 42.1. The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Seymore and Sullivan.